Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Response to Amendment and Arguments
Claims 21-37, 39, 41, and 42 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to the 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 28-30, 33, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. (US Pub. 20050071323) in view of Mandalia et al. (US Pub. 20140095608).
Referring to claim 21, Gabriel discloses a computer-implemented method comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query [fig. 4c; par. 50; a user provides search criteria for media content (e.g., a movie) to a search engine]; 
in response to receiving the search query: 
(i) querying a first database, that stores data representing a plurality of media items that are each identified as having been previously consumed by the user, to identify a media item, of the plurality of media items, based on the media item featuring the particular entity and having been previously consumed by the user [pars. 27 and 50; the search engine performs a search for the media content on at least one database based on the search criteria and a user profile, where the user profile is created based on previous consumption habits of the user], and 
(ii) querying a second database, based on the search query, to obtain a set of web search results, the set of web search results being responsive to the search query and separate from the media item that features the particular entity [pars. 50 and 52; the search engine may also perform the search on preferred media sources (e.g., online databases or databases at URLs provided by the user)]; and 
providing, for display on a screen of a computing device, an interface that simultaneously includes information about the media item that was identified in response to the search query and information about the set of web search results that were identified in response to the search query [fig. 4c; pars. 35, 50, and 52; a search results interface displays information about the media content (e.g., synopsis, image, and text) and also displays matches from the preferred media sources that meet at least one of the search criteria], 
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query... [fig. 4c; the information about the media content includes text of the search query (e.g., matching movie title)], and the information about the media item is provided for display in the interface distinctively from the information about the set of web search results [fig. 4c; the information about the media content is displayed in a separate area from the matches found from the preferred media sources].
Gabriel does not appear to explicitly disclose that the information about the media item includes, based on identifying that the media item was previously consumed by the user, an indication that the media item was previously consumed by the user.
However, Mandalia discloses that the information about the media item includes, based on identifying that the media item was previously consumed by the user, an indication that the media item was previously consumed by the user [fig. 4; pars. 26, 28, and 41; second content is suggested based on accessed content indicated in a user history stored in a user profile database; the second content is displayed in a suggestion area of a user interface and associated with a first content via an index (e.g., a time-based index); note that displaying the second content in the suggestion area indicates that the second content has been previously accessed (either because second content suggestions are based on accessed content or because associating with the first content entails accessing the second content to determine the index)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by Gabriel so that the information about the media content is retrieved and displayed as taught by Mandalia. The motivation for doing so would have been to suggest relevant content [Mandalia, par. 22].
Referring to claim 24, Gabriel discloses wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song [fig. 3; the search criteria may include cast or crew members for a movie].
Referring to claim 28, Gabriel discloses wherein providing the information about the media item in the interface distinctively from the information about the set of web search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of web search results is provided for display [fig. 4c; note distance between the displayed information about the media content and the displayed matches from the preferred media sources].
Referring to claim 29, Gabriel discloses analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query [par. 50; note processing of search criteria].
Referring to claim 30, see at least the rejection for claim 21. Gabriel further discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform the claimed operations [par. 55; note search server].
Referring to claim 33, see the rejection for claim 24.
Referring to claim 37, see the rejection for claim 28.
Referring to claim 39, see at least the rejection for claim 21. Gabriel further discloses one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of the claimed operations [par. 55; note search server].

Claims 22, 23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Mandalia in view of Ozawa et al. (US Pub. 20130291025).
Referring to claim 22, Gabriel and Mandalia do not appear to explicitly disclose identifying a particular device on which the media item was previously consumed by the user.
However, Ozawa discloses identifying a particular device on which the media item was previously consumed by the user [pars. 186-188; viewing condition information includes a device ID of a device used for playback of a piece of content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that the information about the media content includes a playback device ID as taught by Ozawa. The motivation for doing so would have been to enable playback of the media content after an interruption [Ozawa, par. 8].
Referring to claim 23, Ozawa discloses wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user [pars. 186-188; note the device ID].
Referring to claim 31, see the rejection for claim 22.
Referring to claim 32, see the rejection for claim 23.

Claims 25-27, 34-36, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel and Mandalia in view of Collins et al. (US Pub. 20100211575).
Referring to claim 25, Gabriel and Mandalia do not appear to explicitly disclose designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data.
However, Collins discloses designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data [par. 41; music recognition is used to determine metadata for a media file].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that music recognition is used to determine metadata for the media content as taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 26, Gabriel and Mandalia do not appear to explicitly disclose wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.
However, Collins discloses wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user [pars. 24 and 28; metadata about a media file includes metadata indicating the last time the file was accessed, length of access, or frequency of use].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 27, Gabriel and Mandalia do not appear to explicitly disclose wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.
However, Collins discloses wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user [par. 27; metadata about a media file includes location metadata].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 34, see the rejection for claim 25.
Referring to claim 35, see the rejection for claim 26.
Referring to claim 36, see the rejection for claim 27.
Referring to claim 41, Gabriel and Mandalia do not appear to explicitly disclose wherein the querying the first database to identify the media item that features the particular entity comprises: identifying a subset of the plurality of media items, each media item in the subset featuring the particular entity; for each media item in the subset, identifying a score for the media item; and identifying the media item that features the particular entity based on the scores for the media items in the subset.
However, Collins discloses wherein the querying the first database to identify the media item that features the particular entity comprises: identifying a subset of the plurality of media items, each media item in the subset featuring the particular entity; for each media item in the subset, identifying a score for the media item; and identifying the media item that features the particular entity based on the scores for the media items in the subset [pars. 23 and 26; a relevancy score is assigned to each media file based on metadata (e.g., tags)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searching taught by the combination of Gabriel and Mandalia so that information about the media content includes the metadata taught by Collins. The motivation for doing so would have been to collect associated metadata for the media content [Collins, pars. 41 and 42].
Referring to claim 42, Collins discloses wherein, for each media item in the subset, the score for the media item is based on a relevance of the media item to the particular entity or based on a likelihood of the user having consumed at least a threshold portion of the media item [pars. 23 and 28; a relevancy score is assigned to each media file based on metadata (e.g., length of time the media file was accessed)].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157